Citation Nr: 1018456	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-25 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability 
(to include the left great toe).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1950 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the claim of 
entitlement to service connection for a left foot disability 
and continued the denial of benefits.  In December 2009, the 
Board reopened the claim and remanded it to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.  The requested development has been 
completed, and the claim has now returned to the Board.

The the issue of entitlement to service connection for a 
right foot disability as secondary to a left foot disability 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a left foot injury in service, but 
did not sustain a fracture to his left foot or have six weeks 
of light duty.

2.  Although the Veteran has a current diagnosis of a left 
foot disability, arthritis was first diagnosed many years 
after the Veteran's discharge from service, and there is no 
competent and credible evidence of a relationship between the 
current disability and the Veteran's military service, to 
include competent and credible evidence of continuity of 
symptomatology following discharge from service.




CONCLUSION OF LAW

A current left foot disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2008 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination reports.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

The Veteran contends to have injured his left foot during 
active service.  However, the service treatment records do 
not show signs, symptoms, or diagnoses of a left foot injury.  
The July 1953 separation examination report shows that the 
Veteran had normal feet.

In December 1987, the Veteran told a VA examiner that he had 
injured his left foot while he was in the military.  A 
follow-up record from January 1988 revealed that the Veteran 
had a painful left hallux.  The diagnosis was hallux limitus.  
A contemporaneous x-ray revealed degenerative osteoarthritis 
and a mild lateral deviation of the great toe.

On VA examination in July 1988, the Veteran stated that he 
had injured his left foot in March 1951 while stationed in 
Korea.  He related that a Howitzer shell did not engage, fell 
out of the breech of a Howitzer, and landed on his left foot.  
He said that he received treatment from his family physician 
in 1971.  After examining the Veteran, the examiner gave a 
diagnosis of left foot degenerative osteoarthritis of the 
distal interphalangeal joints.

In November 2008, a VA radiologist recorded the Veteran's 
statement that he injured his left foot in Korea.  An x-ray 
revealed an old fracture at the midshaft of the second 
metatarsal, and mild degenerative changes were apparent at 
the first metatarsophalangeal joint.

The Veteran stated in November 2008 that he suffered 
frostbite while on active duty.  He said that due to the 
cramping of his toes in old boots, he suffered from a 
hammertoe condition.  In March 2009, he related that in 
March 1951, he was transferring howitzer ammunition off of a 
truck, and one of the shells fell on his left foot.  He 
indicated that he was treated by medics and was on light duty 
for about six weeks.

H.G., the Veteran's First Sergeant, stated in March 2009 that 
he recalled a howitzer shell falling off of a truck and 
landing on the Veteran's foot in March 1951.  It was noted 
that the Veteran was treated by medics and was unable to 
perform full duty for about six weeks.  E.R.B. added that he 
recalled the Veteran being injured by a falling howitzer 
shell while on active duty.

K.A., D.P.M., stated in a February 2009 letter that the 
Veteran had an injury to his left foot during his time in the 
Korean War.  She wrote that a November 2008 x-ray report 
showed an old fracture on the second metatarsal of the left 
foot with arthritic changes.  She opined that anytime a 
patient had a fracture, arthritic changes happen in the long 
run.

On VA examination in March 2009, the Veteran recounted his 
injury to his left foot while stationed in Korea in 1951.  He 
reported a history of intermittent pain in his left foot.  
After examining the Veteran, the examiner gave diagnoses of 
pes planus, hammertoes of the second, third, fourth, and 
fifth toes of the left foot, old healed fracture of the 
second metatarsal of the left foot, and degenerative 
arthritis of the first metatarsophalangeal joint.  The 
examiner noted while that various lay statements confirmed an 
injury to the Veteran's left foot, there were no x-rays to 
confirm a fracture when the Veteran was on active duty.  He 
said that it was possible that the second metatarsal was 
fractured at that time, but without an x-ray, it could not be 
proven.  He concluded that while the Veteran appeared to have 
a progressive foot disease, without a confirming x-ray, it 
would be speculative to relate his current disease to his 
injury while on active duty.

In the present case, the Veteran clearly suffers from a 
present left foot disability, as demonstrated by the 
diagnoses of pes planus, hammertoes, healed fracture, and 
degenerative arthritis listed in the report of the March 2009 
VA examination.  Thus, the first criterion to establish 
service connection-the existence of a present disability-
has been fulfilled.

Turning to the second criterion to establish service 
connection, considering the lay and medical evidence detailed 
above, the Board notes that the Veteran, H.G., and E.R.B. are 
competent to give evidence about what they experienced and 
personally observed.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  A Howitzer shell falling onto the Veteran's left 
foot is an event capable of lay observation, and thus the 
statements regarding an in-service injury constitute 
competent evidence.  Thus, the Board finds that the Veteran 
experienced an in-service injury to his left foot, and the 
second criterion to establish service connection-the in-
service incurrence of an injury-has been fulfilled as well.  

However, it must be noted that the Board does not accept the 
Veteran's allegations of the severity of such in-service foot 
injury.  The Veteran has claimed that he was on light duty 
for six weeks and essentially argues that he incurred a 
fracture at that time.  The Board rejects this history for 
several reasons.  The Veteran filed a claim for compensation 
benefits immediately following his discharge from service in 
July 1953 for hearing loss.  Coincidentally, the service 
treatment records show complaints by the Veteran of hearing 
loss.  Thus, the Veteran's claim for compensation benefits in 
1953 is entirely consistent with the service treatment 
records.  This leads the Board to conclude that had the 
Veteran sustained an injury to his foot that either fractured 
a part of it and/or required six weeks of light duty, such 
would have been either documented in the service treatment 
records or the Veteran would have filed a claim for a left 
foot disability upon discharge from service.  His silence, 
when otherwise providing information having the purpose of 
advancing a claim, constitutes negative evidence, which 
weighs against a finding that the Veteran's post service left 
foot disability had its onset in service.

Further supporting this finding is the complete lack of any 
evidence, even the Veteran's own statements, of foot problems 
for decades after discharge from service.  The Veteran 
reported he was seen by his family physician in 1971 for his 
left foot disability that had its onset in service, but in 
1982, he filed a claim for increase for his hearing loss 
disability.  If his foot had been bothering him since 
service, the Board finds he would have likely submitted a 
claim for his left foot disability at that time, which was 
almost 30 years after discharge from service.  The first time 
the Veteran reported that he had sustained an injury to his 
left foot in service was in 1987-almost 34 years after 
discharge from service.  There are no medical records showing 
any sort of continuity of symptomatology following the 
Veteran's discharge from service.  The absence of evidence in 
support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Thus, the lack of complaints by the Veteran and the 
lack of any objective evidence of ongoing left foot pain from 
service discharge is evidence against the Veteran's 
allegations of a chronic left foot disability having had its 
onset in service.  To the extent that the Veteran has alleged 
a chronic disability, the Board rejects his allegations as 
not being credible.

Thus, while H.G. stated that he remembered the Veteran had 
sustained a foot injury and was unable to perform full duty 
for six weeks, the Board does not accord such statement much, 
if any, probative value.  It is seemingly credible that H.G. 
remembered that the Veteran sustained a foot injury; however, 
the Board finds that it would be unlikely that he would 
remember the Veteran was on light duty for six weeks more 
than 50 years later.  In other words, his memory of the 
Veteran having been on light duty for six weeks is rejected 
as not credible.  It is clear the Veteran relayed such 
information to him.

The third criterion-establishment of a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service-has not been met, and 
thus, service connection for a left foot disability is not 
warranted.  Although VA treatment notes from December 1987, 
July 1988, November 2008, March 2009, and the private record 
from February 2009 contain notations that the Veteran injured 
his foot while on active duty, these notations are merely 
reiterations of the Veteran's history, which do not 
constitute a medical opinion of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence," 
and a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional).  In other 
words, these examiners are providing medical opinions based 
upon history reported by the Veteran, which history is 
rejected by the Board.  

It is one thing for the Veteran to be silent for many years 
regarding multiple disabilities, but when he is submitting 
claims for VA compensation benefits for a disability he 
incurred in service (hearing loss) and fails to address 
another disability that caused him to be on light duty for 
six weeks in service, the Board does not find that such 
allegations of a chronic left foot disability credible.  
Thus, any medical opinion based upon the history reported by 
the Veteran is accorded no probative value.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).  This applies to all the medical 
opinions wherein the physician attributed the current 
disability to service, as there is no objective, credible 
evidence upon which they could have based their opinions.

The only medical opinion to directly address the question of 
whether there exists a medical nexus between the Veteran's 
current left foot disabilities and his service does not 
support the claim.  As indicated, the March 2009 examiner 
interviewed and examined the Veteran, reviewed x-rays, 
commented on lay statements, and reviewed the claims file.  
The examiner indicated without x-rays from the Veteran's 
active duty, it would be speculative to relate the Veteran's 
current disease to his injury while on active duty.  This 
opinion, while not definitively negative, does not provide 
the necessary nexus to satisfy the third criterion for 
service connection.  As stated above, the Board finds that 
the Veteran has not provided credible evidence of continuity 
of symptomatology following discharge from service.

Finally, the Board has considered whether service connection 
for a left foot disability could be granted on a presumptive 
basis.  Service connection may be presumed, for certain 
chronic diseases, such as arthritis, which develop to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), although there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Also, while the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  
38 C.F.R. § 3.307(c).

Here, the first documented medical evidence of arthritis of 
the left foot is reflected in a January 1988 x-ray report-35 
years after service.  Clearly, such time period is well 
beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease.  See 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim of service connection.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 
3 Vet. App. 365 (1992).

In conclusion, service connection for a left foot disability 
must be denied.  As the preponderance of the evidence is 
against claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left foot disability (to include the 
left great toe) is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


